Citation Nr: 0626988	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-37 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and friend, D.T.


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1967 to August 1970.  He had service in the Republic 
of Vietnam from February 1968 to February 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the Reno, 
Nevada, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the benefits sought on appeal.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Acting Veterans Law Judge in May 
2005. A transcript of the hearing is associated with the 
veteran's claims folders.

The veteran is pursuing a claim of entitlement to service 
connection for pseudofolliculitis.  This issue has not been 
developed for appellate consideration, and is referred to the 
RO.


FINDINGS OF FACT

1.	The veteran has a current medical diagnosis of PTSD.

2.	The veteran's claimed in-service stressor is related 
to claimed participation in combat.

3.	The objective evidence of record preponderates 
against a finding that the veteran engaged in combat 
with the enemy.

4.	The occurrence of the veteran's claimed in-service 
stressful event is not supported by credible 
corroborating evidence.

5.	The current diagnosis of PTSD is based upon 
unsubstantiated reports of a stressor, or stressors, 
as provided by the veteran.

CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in November 2003 and 
December 2004 correspondence fulfills the provisions of 38 
U.S.C.A. § 5103(a) save for a failure to provide notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  The 
claim was readjudicated in a May 2005 supplemental statement 
of the case.  The failure to provide notice of the type of 
evidence necessary to establish a disability rating and an 
effective date for the disability on appeal is harmless 
because the Board has determined that the preponderance of 
the evidence is against the claim for service connection.  
Hence, any questions regarding what rating or effective date 
would be assigned are moot.  See e.g., Dingess v. Hartman, 19 
Vet. App. 473 (2006).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, as well as VA treatment records, and 
there is no pertinent evidence which is not currently part of 
the claims file.  As well, the veteran testified during a 
hearing before the undersigned in May 2005.  Hence, VA has 
fulfilled its duty to assist the appellant in the prosecution 
of his claim. 

II. Legal Analysis

A. Pertinent Law

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For PTSD claims, service connection requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  38 C.F.R. § 3.304(f). If it is determined 
that a veteran did not engage in combat with the enemy, or 
the claimed stressor is not related to combat; the veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b) (West 2002).  "Where 
it is determined, through recognized military citations or 
other supportive evidence, that the veteran was engaged in 
combat with the enemy and the claimed stressors are related 
to such combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service."'  Zarycki, 6 Vet. App. at 91, 98; 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f). 

B. Factual Background

Service medical records reveal that the veteran was seen once 
in October 1968 and treated for tiredness, nervousness, 
inability to sleep, and weight loss.  While the initial 
impression was anxiety; he was treated for possible stomach 
parasites.  Service medical records are negative for 
complaints, treatment, or diagnosis of a psychiatric disorder 
to include PTSD.  

The veteran's October 1966 induction examination and his June 
1970 separation examination reveal normal psychiatric 
evaluations.  The veteran's Report of Discharge or Transfer 
(DD Form 214) and service personnel records show that he was 
a preventive medicine specialist and served in Vietnam from 
February 1968 to February 1969.  His decorations and awards 
include the National Defense Service Medal, the Vietnam 
Service Medal, TET Counteroffensive, Vietnam Counteroffensive 
Ph. IV, V, VI, and the Vietnam Campaign Medal.

Post service, a VA clinical summary report from November 2003 
through January 2004 indicates that when seen in January 
2004, the veteran reported problems with depression for 
approximately 20 years, and complained of intrusive memories 
of Vietnam.  He reportedly drank heavily in service but 
stopped heavy drinking after service.  The veteran was 
diagnosed with an anxiety disorder; chronic PTSD; bipolar 
disorder; depression; personality disorders/traits; and, 
avoidant, obsessive compulsive disorder.

In a February 2004 VA progress note, the veteran complained 
of nightmares and intrusive memories of dead children.  He 
reported a stressor noting that while in Vietnam he was on 
the way to get a water sample for mosquito larvae with 
another preventive medicine specialist when they realized 
they were in a minefield.  The other soldier began crying and 
the veteran was extremely frightened

A VA clinical summary report from April 2004 through 
September 2004 reflects that the veteran's primary diagnosis 
was PTSD, while a VA clinical summary report from February 
through May 2005 indicates he was diagnosed with chronic 
combat PTSD.  

Several other stressor incidents were noted in a September 
2004 VA progress note.  These include the veteran reporting 
that his "first kill" was a young girl and that bothered 
him; although he noted that, "I don't really remember how it 
happened."  He said that his unit was always being attacked 
at night and, on one occasion, the unit went out to collect 
enemy bodies the next day and he found the barber who shaved 
him during the day among the dead.  He traveled around 
Vietnam a lot due to his job and often came across burning 
military vehicles with bodies in them.  He said that he 
"watched a lot of guys die".  Once he saw a soldier trapped 
in a burning vehicle; he did not know if he should shoot him 
or let him burn to death.  He reported that as a preventive 
medicine specialist he would have to go with the choppers 
that sprayed Agent Orange and other chemicals.  He noted 
that, "we sprayed all kinds of chemicals."  Two days after 
leaving Vietnam, his unit was overrun by the enemy.  He 
stated that, "I know all the people died."

In October, 2004, the RO received the veteran's Information 
in Support of Claim for Service Connection for Post-Traumatic 
Stress Disorder (PTSD) Form and a lengthy written statement.  
The stressors listed by the veteran were that numerous (3-5) 
people were killed or wounded in action while he was in the 
20th Preventive Medicine Unit, 172nd Battalion; and that 
numerous (3-5) people were killed or wounded in action while 
he was in the 926th Medical Detachment.  No other specific 
information was included in the report.

Written statements submitted by the veteran's spouse and son 
in November 2004, indicate that the appellant's character 
changed after his separation from the military and he was 
angry, violent, and depressed.  A written statement from a 
service buddy of the veteran's, D.T., reiterated primarily 
his own experiences but included vague and unverifiable 
reports of stressors that included the veteran.

During his May 2005 Board hearing, the veteran and D.T., his 
service comrade, offered testimony.  The veteran testified 
that his military training was to try and prevent disease.  
He said he arrived in Vietnam during the 1968 TET offensive 
and was at Bin Hoa.  While in Vietnam, he said he collected 
water samples, and performed tests on mosquitoes for malaria.  
Once he was out misting for mosquitoes and, while spraying in 
an area, the unit at that location came under attack.  He had 
to remain overnight and fight.  He reported that he believed 
he killed a young woman in the ensuing firefight.  He could 
not remember the date or location but believed it occurred in 
April, May, or June 1968.  Neither the veteran nor his 
service comrade could offer any confirming dates or time 
periods for that or several other incidents attested to.

B. Analysis

A review of the veteran's claims file shows the veteran 
certainly has a current diagnosis of PTSD.  This is shown in 
the VA medical records.  The issue before the Board, then, is 
whether there is credible evidence of the veteran's claimed 
stressors, and whether there is a causal link between these 
stressors and the veteran's PTSD diagnosis.

The veteran has described his alleged stressful events 
including unexpectedly finding himself in a minefield, 
killing a young girl in a firefight, and watching other 
soldiers die.

There has been a medical diagnosis of PTSD, attributed to the 
alleged stressor incidents, made VA physicians (in 2004).  
Accordingly, the Board finds that there is some evidence of a 
stressor incident or incidents in service, evidence of a 
current disability, and also seemingly competent evidence 
that the current disability is a "residual" of the stressor 
experienced in service.

With that in mind, the Board must review the claim on its 
merits, account for the evidence that it finds to be 
persuasive and unpersuasive, and provide reasoned analysis 
for rejecting evidence submitted by or on behalf of the 
claimant.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  For a claim to be denied on its merits, the evidence 
must preponderate against the claim.  The United States Court 
of Appeals for Veterans Claims (Court) has stated, "It is 
clear that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

As noted above, the Board is not directly questioning the 
diagnosis of PTSD in this claim.  However, by law, the 
evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353 (1998) (Board must make a specific finding as to whether 
the veteran engaged in combat).  If the claimed stressor is 
not combat related, the veteran's lay testimony, by itself, 
is not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence from any source that corroborates the 
veteran's testimony or statements.  See e.g. Cohen, 10 Vet. 
App. 128, 147 (1997).

Here, there is no supporting evidence from any source, 
despite the RO's efforts to obtain such verification, to 
corroborate the veteran's assertion of exposure to rocket and 
mortar fire in 1968.  As set forth below, he has not provided 
the specifics, e.g., the who, what, where, and when of his 
alleged stressful events, such that VA can attempt to verify 
them.  Nor do the veteran's service medical records support 
his assertion of such exposure to rocket and mortar fire in 
service.

The Board concludes that the objective evidence of record 
fails to support a finding that the veteran engaged in combat 
with the enemy.

The starting point for any determination with regard to PTSD 
is whether there is a "stressor."  Under all versions of the 
controlling regulation, there must be credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred.  38 C.F.R. § 3.304(f).  The question of whether the 
veteran was exposed to a stressor in service is a factual 
determination, and VA adjudicators are not bound to accept 
such statements simply because treating medical providers 
have done so.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The 
existence of an event alleged as a stressor that results in 
PTSD (though not the adequacy of the alleged event to cause 
PTSD) is an adjudicative, not a medical determination.  See 
Zarycki v. Brown, 6 Vet. App. at 91.

In this case, the service records do not show the veteran 
engaged in combat.  Thus, his bare assertions of service 
stressors are not sufficient to establish that they occurred; 
rather, his stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. 
Brown, supra; Doran v. Brown, 6 Vet. App. 283 (1994).  See 
also 38 U.S.C.A. § 1154(b) (West 2002).

The Court has held repeatedly that, where there is a current 
diagnosis of PTSD, it must be presumed that the physician(s) 
making the diagnosis accepted the sufficiency of the in-
service stressor(s).  Nevertheless, since the diagnostician 
does not generally have firsthand knowledge of whether a 
stressor actually occurred, credible evidence is required to 
verify that element.  Pentecost v. Principe, 16 Vet. App.124 
(2002).

To warrant service connection for PTSD, 38 C.F.R. § 3.304(f) 
provides that the diagnosis must conform to 38 C.F.R. § 
4.125(a), and meet the criteria of the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  Moreover, the diagnosis 
of PTSD must be based either on a claim of account of events 
during demonstrated combat status or on verified stressors.  
The Board is not bound to accept any diagnosis not conforming 
to the DSM-IV criteria.  No probative weight may be assigned 
to a diagnosis of PTSD based on the veteran's unverified 
stressors.

Although the veteran has identified his alleged stressors, 
noted above, he has not described the events therein in 
sufficient detail such that a verification search by the 
United States Army and Joint Services Records Research Center 
(JSRRC) could 
be conducted.  The veteran submitted the Information in 
Support of Claim for Service Connection for Post-Traumatic 
Stress Disorder (PTSD) Form with generalized vague claims of 
numerous (3-5) people killed or wounded in action while he 
was in the 20th Preventive Medicine Unit, 172nd Bn; and the 
926th Medical Detachment.  No other identifying information 
was submitted nor was a specific time frame provided.  While 
the VA is obligated to assist a claimant in the development 
of a claim, there is no duty on the VA to prove the claim.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The 
Court has held that the factual data required by VA to 
provide a successful search, such as the names, dates, and 
places of the stressors, "are straightforward facts and do 
not place an impossible or onerous task on the appellant.  
The duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Id.  

Although the veteran has alleged in his VA claim that he 
engaged in combat (and he has told VA physicians that he 
engaged in combat) he has not provided the specifics of that 
combat to verify his alleged stressors and, thus, his 
assertions, standing alone, cannot, as a matter of law, 
provide evidence to establish that an in-service event 
claimed as a stressor occurred.  See Dizoglio v. Brown, 9 
Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  Furthermore, service department records must 
support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 
at 283.  This does not mean that he cannot establish that the 
alleged in-service events occurred; it only means that other 
"credible supporting evidence from any source" is necessary.  
See Cohen.  Since there is a diagnosis of PTSD here, it must 
be determined whether there is credible supporting evidence 
of the veteran's alleged stressor, i.e., whether service 
records or other independent credible evidence do, in fact, 
corroborate the alleged stressor.  See Dizolgio, supra.

The Court has held repeatedly that, where there is a current 
diagnosis of PTSD, it must be presumed that the physician(s) 
making the diagnosis accepted the sufficiency of the in- 
service stressor(s).  Nevertheless, since the diagnostician 
does not generally have firsthand knowledge of whether a 
stressor actually occurred, credible evidence is required to 
verify that element.  See e.g., Pentecost v. Principi, 16 
Vet. App. 124 (2002).

Based upon a review of the entire record in this case, and in 
view of the factors discussed above, the Board finds that the 
evidence of record has not corroborated the veteran's 
allegation of exposure to rocket and mortar fire in 1968 
while in Vietnam.  Nor do the veteran's service documents 
support his participation in combat while he was in service.

Likewise, medical statements which attempt to accept a 
claimant's reports as credible and then relate a diagnosis of 
PTSD to events experienced in service do not constitute the 
requisite credible evidence of a stressor.  Moreau v. Brown, 
9 Vet. App. at 389.  As noted above, several VA treatment 
reports reflect that the examiners have indicated that the 
veteran's current diagnosed psychiatric disorders, 
particularly PTSD, were due to combat, and to his description 
of witnessing incidents of exposure to mortar and rocket fire 
in Vietnam.  Clearly, those treating psychiatric physicians 
did not undertake review of the veteran's service records, 
but based their premises of his combat-related stressful 
events in Vietnam solely upon the veteran's statements to 
them.  The filtering of the veteran's account of his military 
service through his physician does not transform the 
veteran's account into competent medical evidence, or an 
accurate account of those experiences, merely because the 
transcriber happens to be a medical professional.  See 
LeShore v. Brown, 8 Vet. App. 409 (1995).

Moreover, with regard to the medical evidence, a diagnosis or 
opinion by a health care professional is not conclusive and 
is not entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence. Grover v. 
West, 12 Vet. App. 109, 112 (1999).  A medical opinion based 
upon speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999). 
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
claimant's history, and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000). Further, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  A medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998); LeShore v. Brown, supra.

As a layperson, the veteran is not competent to render a 
medical opinion in this regard.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).  Accordingly, a veteran 
is not entitled to service connection for PTSD under a theory 
that the disorder resulted from unverified, inconsistently 
reported stressors during service.

In light of the foregoing, the Board finds that the record 
does not support the veteran's assertion that he was exposed 
to rocket and mortar fire in 1968 in Vietnam.  Thus, although 
the foundation for the diagnosis of PTSD in this case was the 
veteran's account of his combat service in Vietnam and 
exposure to rocket and mortar fire in Vietnam in 1968, we 
must conclude that the claimed stressors have not been 
satisfactorily established as having occurred. The veteran 
may very well consider events that occurred in conjunction 
with his alleged witnessing of the 1968 events in service to 
be stressful, but he has failed to provide even one factual 
detail of the alleged events on which to base his claim, 
other than repeated but vague and unfounded descriptions of 
exposure to rocket and mortar attacks during combat service 
in Vietnam.

Thus, while the veteran does have a diagnosis of PTSD based 
upon his purported in-service stressors, these stressors are 
not shown by satisfactory evidence to have occurred.  With 
all due respect to the veteran, we find that his, and his 
family and friends' oral and written statements in support of 
his claim are, thus, unsubstantiated and are of little 
evidentiary weight.  Having so concluded, the Board finds 
that the preponderance of the credible evidence is against 
the claim, and that neither a VA psychiatric examination nor 
further interpretation by a clinician of the in-service 
symptoms/behavior is necessary.  Since the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, supra.


ORDER


Entitlement to service connection for PTSD is denied.  



____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


